I do not understand that the opinion in this case deals with the question of the character or extent of the relief which may finally be granted. It is therefore not to be considered as intending to overrule or conflict with our former decisions holding that a judgment strictly in personam against a nonresident cannot be based upon mere constructive service by publication, which was the holding also of the Federal Supreme Court in Pennoyer v. Neff, 95 U.S. 679, 24 L. Ed. 565. In this connection, see Goodrich v. Thompson, 96 Fla. 327, 118 So. 60; Rorick v. Stillwell, supra, and Balian v. Wekiwa Ranch, 97 Fla. 180,  122 So. 559.